NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10474

                Plaintiff-Appellee,             D.C. No. 2:05-cr-00441-KJD

 v.
                                                MEMORANDUM*
CHRISTOPHER BRANDON WILLIAMS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Christopher Brandon Williams appeals from the district court’s judgment

and challenges the 18-month sentence imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Williams contends that the 18-month consecutive sentence is substantively



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable in light of the government’s delay in pursuing revocation

proceedings and his mitigating circumstances, and because the sentence is longer

than necessary to meet the goals of sentencing on revocation. The district court did

not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the sentencing

factors under 18 U.S.C. § 3583(e) and the totality of the circumstances, including

the nature of Williams’s violations, his history of violating conditions of

supervised release, and his criminal history. See Gall, 552 U.S. at 51.

      We decline to consider issues raised for the first time in Williams’s reply

brief. See United States v. Kama, 394 F.3d 1236, 1238 (9th Cir. 2005).

      AFFIRMED.




                                          2                                   17-10474